DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 February 2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin Coe (Reg. 67,382) on 15 March 2022.
The application has been amended as follows: 


CLAIMS:
Please amend the claims as follows, with additions indicated with bold underlining, and deletions indicated with .

Claim 1:
A full-screen display device, comprising: 
a panel including a pixel array in which a plurality of pixels is arranged; and 
a sensor overlapping the pixel array and mounted on the panel, wherein 
the pixel array includes a sensor area overlapping the sensor, and wherein 
the pixels are arranged in the sensor area of the pixel array such that a number of the pixels consistently and gradually decreases from an outer periphery toward a center of the sensor area, and 
an area of transparent areas, in which the pixels are removed, consistently and gradually increases, wherein 
a plurality of gradation pixel patterns in which the number of the pixels gradually decreases in units of masks corresponding in number to the number of the pixels is arranged in the sensor area of the pixel array from the outer periphery toward the center thereof, and wherein 
the transparent areas are areas where pixels are not disposed, wherein 
the number of pixels consistently and gradually decreases in a radial direction from the outer periphery toward the center of the sensor area, wherein 
the plurality of gradation pixel patterns has a pattern along the radial direction toward the center of the sensor area in which 
pixels are sequentially removed at odd-numbered positions along a first row of the plurality of gradation pixel patterns, and then 
pixels are sequentially removed at even-numbered positions along a second row of the plurality of gradation pixel patterns.  

Claims 8:
A display device, comprising: 
a panel including a pixel array having a plurality of pixels; 
a sensor mounted on the panel, 
the pixel array having a sensor area overlapping the sensor, wherein 
a density of the pixels consistently and gradually decreases from an outer periphery of the sensor area toward a center of the sensor area, wherein 
a plurality of gradation pixel patterns in which a number of the pixels gradually decreases in units of masks corresponding in number to the number of the pixels is arranged in the sensor area of the pixel array from the outer periphery toward the center thereof, wherein 
the density of the pixels consistently and gradually decreases in a radial direction from the outer periphery of the sensor area toward the center of the sensor area, wherein 
the plurality of gradation pixel patterns has a pattern along the radial direction toward the center of the sensor area in which 
pixels are sequentially removed at odd-numbered positions along a first row of the plurality of gradation pixel patterns, and then 
pixels are sequentially removed at even-numbered positions along a second row of the plurality of gradation pixel patterns.   

Please cancel claims 12 – 15.

Allowable Subject Matter
Claims 1, 3 – 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are directed to a display device comprising a pixel array within a panel, and a sensor overlapping a sensor area of the pixel array and mounted on the panel, wherein the number of pixels within the sensor area consistently and gradually decreases from an outer periphery toward a center of the sensor area.
i.	Regarding claim 1, the cited prior art fails to singularly or collectively disclose the device wherein the plurality of gradation pixel patterns has a pattern along the radial direction toward the center of the sensor area in which pixels are sequentially removed at odd-numbered positions along a first row of the plurality of gradation pixel patterns, and then pixels are sequentially removed at even-numbered positions along a second row of the plurality of gradation pixel patterns.  
Thus, claim 1 is allowed.
ii.	Claims 3 – 7 depend from and inherit the limitations of claim 1.
Thus, claims 3 – 7 are allowed.


Thus, claim 8 is allowed.
iv.	Claims 9 – 11 depend from and inherit the limitations of claim 8.
Thus, claims 9 – 11 are allowed.
---
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AM/
/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621